Citation Nr: 1817203	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-31 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for dizziness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1981 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claim is currently with the RO in Providence, Rhode Island.  

In September 2017 the Board remanded this matter for additional development. Unfortunately, after a review of the file, the Board finds that another remand is necessary as there has not been substantial compliance with the September 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2017 the Board remanded this matter for additional development to include obtaining an examination and opinion. 

The Veteran underwent an examination in October 2017.  The examiner diagnosed the Veteran with benign paroxysmal positional vertigo (BPPV).  The opinion is unclear and inconsistent.  The examiner stated that dizziness is a symptom and not a diagnosis, and then later in the report indicates that the Veteran's dizziness is a diagnosed disability, just not a disabling one.  Therefore, the Board finds this opinion to be inadequate and a new examination and opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records related to the Veteran's claimed dizziness disability.  She should also be afforded the opportunity to identify and/or provide any outstanding private evidence pertinent to her claim.

2.  Schedule an appropriate VA examination to determine the current nature and etiology of the Veteran's claimed dizziness disability.  The claims file must be made available to the examiner for review, and the examiner should note that it has been reviewed in full.  

The examiner should elicit from the Veteran a complete history of her claimed dizziness disability.  Any tests or studies deemed necessary should be conducted.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

For any established dizziness disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any such disability is etiologically related to, or had its onset during, the Veteran's active military service. 

Review of the entire file is required; however, attention is invited to the January 1984 service treatment record indicating complaints of and treatment for dizziness (VBMS, document labeled STR-Medical, receipt date April 4, 2009, page 28 of 80).  

Attention is also invited to the April 1984 service treatment record indicating dizziness or fainting spells upon separation (VBMS, document labeled STR- Medical, receipt date April 4, 2009, page 67 of 80).  

A complete rationale for all opinions should be provided.  

3.  After completion of the above and any further development deemed necessary by the AOJ, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


